                  Michael Faillace & Associates, P.C.
                                   Employment and Litigation Attorneys

60 East 42nd Street, Suite 4510                                          Telephone: (212) 317-1200
New York, New York 10165                                                  Facsimile: (212) 317-1620
_________

jandrophy@faillacelaw.com

                                             May 8, 2019
BY ECF

Honorable Roanne L. Mann, U.S.M.J.
United States District Court
Eastern District of New York
225 Cadman Plaza East
Brooklyn, NY 11201

        Re:      Rodriguez Yax et al v. Cancun and Cancun Corp. et al
                 Case No. 18-cv-1936 (AMD) (RLM)

Dear Judge Mann:

        I am one of the counsel to Plaintiffs in the above-referenced matter. I write to advise the

Court that upon further investigation, including questioning of our client Luis Cipirano Capir and

review of documents produced by Cancun and Cancun Corp., Plaintiffs have determined that we

will dismiss all claims as against Cancun and Cancun Corp. with prejudice.

        Plaintiffs also hereby withdraw their motion for default judgment, and intend to discontinue

the action without prejudice as to all other Defendants.

        We thank the Court for its attention to this matter.


                                       Respectfully submitted,


                                       /s/ Joshua S. Androphy
                                       Joshua S. Androphy
